HarroN, /., dissenting: Section 2403 (c) of the retailers’excise tax provisions provides that in determining the price for which an article is sold “there shall be excluded the amount of the tax [retailers’ excise tax], whether or not stated as a separate charge.” (Italics added.) It is my understanding that the word “charge” is used in section 2403 (c) as meaning “tax.” The petitioner paid the excise tax and the retail seller merely collected it for the Government. The excise tax is a tax on the article. I am unable to find in the gift tax provisions (sections 1000 and 1005) any basis for concluding that the retail excise tax upon the article must be considered as adding to the value of the article. The consideration paid for the ring was $58,000, only, and that is the value which measures the tax upon the immediate transfer of it by gift. I respectfully dissent. Van Fossan, ARNOLD, and Johnson, JJ., agree with this dissent.